The admission in the answer of the defendant “that it is necessary to oil and grease said'rails at curves,” and the testimony of the plaintiff and the police officer as to the location, quantity and character of the grease warranted the inference that the defendant not only put it. there, but did it in a negligent manner. These facts being once found no two persons of ordinary intelligence could disagree as to whether a reasonably prudent man, not in the- ordinary course of events, but under the surrounding circumstances, would foresee that the acts done would be liable to cause damage or injury. It ceased to be a question of fact for the jury, and became one of 1-aw for the court. There was no intervening cause alleged or proved that required or rendered pertinent the instruction requested by the defendant after the general charge to the jury.
Judgment affirmed.

 Dismissed in Supreme Court by consent of parties at costs of plaintiff in error.